Exhibit 10.5

 

CERTIFICATE OF DESIGNATION OF THE RELATIVE RIGHTS AND PREFERENCES

OF THE

SERIES B CONVERTIBLE PREFERRED STOCK

OF

HEALTHAXIS INC.

 

The undersigned, the Chief Executive Officer of HealthAxis Inc., a Pennsylvania
corporation (the “Company”), in accordance with the provisions of the
Pennsylvania Business Corporation Law does hereby certify that, pursuant to the
authority conferred upon the Board of Directors by the Amended and Restated
Articles of Incorporation of the Company, the following resolution creating a
series of preferred stock, designated as Series B Convertible Preferred Stock,
was duly adopted on            , 2008, as follows:

 

RESOLVED, that pursuant to the authority expressly granted to and vested in the
Board of Directors of the Company by provisions of the Amended and Restated
Articles of Incorporation of the Company (the “Articles of Incorporation”),
there hereby is created out of the shares of the Company’s preferred stock, par
value $1.00 per share, authorized in Article 5 of the Articles of Incorporation
(the “Preferred Stock”), a series of Preferred Stock of the Company, to be named
“Series B Convertible Preferred Stock,” consisting of twenty-nine million
twenty-three thousand eight hundred (29,023,800) shares, which series shall have
the following designations, powers, preferences and relative and other special
rights and the following qualifications, limitations and restrictions:

 

1.                                       Designation and Rank. The designation
of such series of the Preferred Stock shall be the Series B Convertible
Preferred Stock, par value $1.00 per share (the “Series B Preferred Stock”). The
maximum number of shares of Series B Preferred Stock shall be twenty-nine
million twenty-three thousand eight hundred (29,023,800) shares. The Series B
Preferred Stock shall rank senior to the Company’s common stock, par value $0.10
per share (the “Common Stock”), and to all other currently existing classes and
series of equity securities of the Company (“Junior Stock”).

 

2.                                       Dividends.

 

(a)                                  Payment of Dividends. Commencing on the
date of the initial issuance (the “Issuance Date”) of the Series B Preferred
Stock, the holders of record of shares of Series B Preferred Stock shall be
entitled to receive, out of any assets at the time legally available therefor
and as declared by the Board of Directors, in an amount and as of the same
record and payment dates as any dividends in respect of the Common Stock that
have been declared by the Board of Directors (the “Dividend Payment”), and no
more, payable upon conversion pursuant to Section 5 hereof in cash or, if the
Equity Conditions (as defined below) have been met, at the Company’s option in
shares of Common Stock. Upon the payment of any dividend on the Series B
Preferred Stock in shares of Common Stock, the number of shares of Common Stock
to be issued to the holder shall be an amount equal to the quotient of (i) the
Dividend Payment divided by (ii) ninety percent (90%) of the average of the VWAP
(as defined below) for the twenty (20) trading days immediately preceding the
date the Dividend Payment is due. Dividends on the Series B Preferred Stock
shall not be cumulative. Dividends on the Series B Preferred Stock are prior and
in preference to any declaration or payment of any distribution on any
outstanding shares of Junior Stock, except for the Common Stock in respect of
which dividends on the Series B Preferred Stock shall be pari passu.

 

(b)                                 For purposes hereof, “Equity Conditions”
means, during the period in question, (i) the Company shall have duly honored
all conversions scheduled to occur or occurring by virtue of one or more
Conversion Notices (as defined in Section 5(b)(i)), if any, (ii) there is an
effective registration statement pursuant to which the holders of Series B
Preferred Stock are permitted to utilize the prospectus thereunder (as the same
may have been amended from time to time) to resell all of the shares of Common
Stock issuable pursuant to such dividend payment in question, and the Company
believes, in good faith, that such effectiveness will continue uninterrupted for
the foreseeable future or such shares are eligible for resale under Rule 144,
(iii) the Common Stock is trading or quoted on the OTC Bulletin Board, any one
of the NASDAQ markets, the American Stock Exchange or the New York Stock
Exchange (each, individually, a “Trading Market” and collectively, the “Trading
Markets”) and all of the shares of Common Stock issuable pursuant to such
dividend payment are listed for trading or quoted on a Trading Market (and this
Company believes, in good faith, that trading of the Common Stock on a Trading
Market will continue uninterrupted for the foreseeable future), (iv) there is a
sufficient number of authorized but unissued and otherwise unreserved shares of
Common Stock for the issuance of the shares of Common Stock issuable

 

--------------------------------------------------------------------------------


 

pursuant to such dividend payment, (v) the issuance of the shares in question to
the holder of Series B Preferred Stock would not violate the limitations set
forth in Section 7, (vi) for a period of 20 consecutive days on which the Common
Stock is traded or quoted on a Trading Market (each, a “Trading Day”)
immediately prior to the applicable date in question, the daily average dollar
volume for the Common Stock on the Trading Market exceeds $100,000 per Trading
Day with a VWAP (as defined below) for each such Trading Day equal to or greater
than $• per share (subject to adjustment for forward and reverse stock splits
and the like) and (vii) no public announcement of a pending or proposed change
of control or acquisition transaction has occurred that has not been
consummated.  For purposes hereof, “VWAP” means, for any date, (i) the daily
volume weighted average price of the Common Stock for such date on a Trading
Market as reported by Bloomberg Financial L.P. (based on a trading day from
9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time); (ii) if the Common Stock is
not then quoted on a Trading Market and if prices for the Common Stock are then
reported in the “Pink Sheets” published by Pink OTC Markets Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported; or (iii) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company.

 

(c)                                  Intentionally omitted.

 

(d)                                 In the event of a dissolution, liquidation
or winding up of the Company pursuant to Section 4 hereof, all declared and
unpaid dividends on the Series B Preferred Stock shall be payable on the date of
payment of the preferential amount to the holders of Series B Preferred Stock. 
In the event of a redemption pursuant to Section 8 hereof, all declared and
unpaid dividends on the Series B Preferred Stock shall be payable on the date of
such redemption. In the event of a voluntary conversion pursuant to
Section 5(a) hereof, all declared and unpaid dividends on the Series B Preferred
Stock being converted shall be payable on the Voluntary Conversion Date (as
defined in Section 5(b)(i) hereof).

 

(e)                                  For purposes hereof, unless the context
otherwise requires, “distribution” shall mean the transfer of cash or property
without consideration, whether by way of dividend or otherwise, payable other
than in shares of Common Stock or other equity securities of the Company, or the
purchase or redemption of shares of the Company (other than repurchases of
Common Stock held by employees or consultants of the Company upon termination of
their employment or services pursuant to agreements providing for such
repurchase or upon the cashless exercise of options held by employees or
consultants) for cash or property.

 

3.                                       Voting Rights.

 

(a)                                  Class Voting Rights. For so long as
10,000,000 shares (as adjusted for any stock dividends, combinations, or splits
with respect to such shares) of the Series B Preferred Stock remain outstanding,
the Series B Preferred Stock shall have the following class voting rights (in
addition to the voting rights set forth in Section 3(b) hereof). In connection
therewith, the Company shall not, without the affirmative vote or consent of the
holders of at least fifty percent (50%) of the shares of the Series B Preferred
Stock outstanding at the time, given in person or by proxy, either in writing or
at a meeting, in which the holders of the Series B Preferred Stock vote
separately as a class: (i) authorize, create, issue or increase the authorized
or issued amount of any class or series of stock, including but not limited to
the issuance of any more shares of Preferred Stock, ranking pari passu or senior
to the Series B Preferred Stock, with respect to the distribution of assets on
liquidation, dissolution or winding up; (ii) amend, alter or repeal the
provisions of the Series B Preferred Stock, whether by merger, consolidation or
otherwise, so as to adversely affect any right, preference, privilege or voting
power of the Series B Preferred Stock; provided, however, that any creation and
issuance of another series of Junior Stock shall not be deemed to adversely
affect such rights, preferences, privileges or voting powers; (iii) repurchase,
redeem or pay dividends on, shares of Common Stock or any other shares of the
Company’s Junior Stock (other than de minimis repurchases from employees of the
Company in certain circumstances, and any contractual redemption obligations
existing as of the date hereof as disclosed in the Company’s public filings with
the Securities and Exchange Commission); (iv) amend the Articles of
Incorporation or By-Laws of the Company so as to affect materially and adversely
any right, preference, privilege or voting power of the Series B Preferred
Stock; provided, however, that any creation and issuance of another series of
Junior Stock shall not be deemed to adversely affect such rights, preferences,
privileges or voting powers; (v) effect any distribution with respect to Junior
Stock other than as permitted hereby; (vi) reclassify the Company’s outstanding
securities; (vii) voluntarily file for bankruptcy, liquidate the Company’s

 

2

--------------------------------------------------------------------------------


 

assets or make an assignment for the benefit of the Company’s creditors;
(viii) materially change the nature of the Company’s business; or
(ix) authorize, approve or enter into a Major Transaction (as defined in
Section 8 below).

 

(b)                                 General Voting Rights. Except with respect
to transactions upon which the Series B Preferred Stock shall be entitled to
vote separately as a class pursuant to Section 3(a) and 3(c) herein and except
as otherwise required by Pennsylvania law, the Series B Preferred Stock shall
have no voting rights. The Common Stock into which the Series B Preferred Stock
is convertible shall, upon issuance, have all of the same voting rights as other
issued and outstanding Common Stock of the Company, and none of the rights of
the Preferred Stock.

 

(c)                                  Preferred Stock Director. For so long as
10,000,000 shares (as adjusted for any stock dividends, combinations, or splits
with respect to such shares) of Series B Preferred Stock remain outstanding, the
holders of the Series B Preferred Stock, voting together as a single class,
shall be entitled to nominate and elect one (1) member of the Board of Directors
of this Company at each meeting or pursuant to their written consent. Any
director who shall have been elected by the holders of the Series B Preferred
Stock may be removed during the aforesaid’s term of office, whether with or
without cause, only by the affirmative vote of the holders of majority of the
Series B Preferred Stock, voting together as a single class. In the event that
said director is removed then the holders of the Series B Preferred Stock shall
be entitled to name a replacement director.

 

4.                                       Liquidation Preference.

 

(a)                                  In the event of the liquidation,
dissolution or winding up of the affairs of the Company, whether voluntary or
involuntary, the holders of shares of Series B Preferred Stock then outstanding
shall be entitled to receive, out of the assets of the Company available for
distribution to its stockholders, an amount equal to $0.84 per share (the
“Liquidation Preference Amount”) of the Series B Preferred Stock plus any
declared and unpaid dividends before any payment shall be made or any assets
distributed to the holders of the Common Stock or any other Junior Stock. If the
assets of the Company are not sufficient to pay in full the Liquidation
Preference Amount plus any declared and unpaid dividends payable to the holders
of outstanding shares of the Series B Preferred Stock and any series of
Preferred Stock or any other class of stock ranking pari passu, as to rights on
liquidation, dissolution or winding up, with the Series B Preferred Stock, then
all of said assets will be distributed among the holders of the Series B
Preferred Stock and the other classes of stock ranking pari passu with the
Series B Preferred Stock, if any, ratably in accordance with the respective
amounts that would be payable on such shares if all amounts payable thereon were
paid in full. All payments for which this Section 4(a) provides shall be in
cash, property (valued at its fair market value as determined by an independent
appraiser reasonably acceptable to the holders of a majority of the Series B
Preferred Stock) or a combination thereof; provided, however, that no cash shall
be paid to holders of Junior Stock unless each holder of the outstanding shares
of Series B Preferred Stock has been paid in cash the full Liquidation
Preference Amount plus any declared and unpaid dividends to which such holder is
entitled as provided herein. After payment of the full Liquidation Preference
Amount plus any declared and unpaid dividends to which each holder is entitled,
such holders of shares of Series B Preferred Stock will not be entitled to any
further participation as such in any distribution of the assets of the Company.

 

(b)                                 Written notice of any voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the
Company, stating a payment date and the place where the distributable amounts
shall be payable, shall be given by mail, postage prepaid, no less than thirty
(30) days prior to the payment date stated therein, to the holders of record of
the Series B Preferred Stock at their respective addresses as the same shall
appear on the books of the Company.

 

5.                                       Conversion. The holder of Series B
Preferred Stock shall have the following conversion rights (the “Conversion
Rights”):

 

(a)                                  Right to Convert. At any time on or after
the Issuance Date, the holder of any such shares of Series B Preferred Stock
may, at such holder’s option, subject to the limitations set forth in Section 7
herein, elect to convert (a “Voluntary Conversion”) all or any portion of the
shares of Series B Preferred Stock held by such person into a number of fully
paid and nonassessable shares of Common Stock equal to the quotient of (i) the
Liquidation Preference Amount of the shares of Series B Preferred Stock being
converted divided by (ii) the Conversion Price (as defined in
Section 5(d) below) then in effect as of the date of the delivery by such holder
of its notice of election to convert. In the event of a notice of redemption of
any shares of Series B Preferred Stock

 

3

--------------------------------------------------------------------------------


 

pursuant to Section 8 hereof, the Conversion Rights of the shares designated for
redemption shall terminate at the close of business on the last full day
preceding the date fixed for redemption, unless the redemption price is not paid
on such redemption date, in which case the Conversion Rights for such shares
shall continue until such price is paid in full. In the event of a liquidation,
dissolution or winding up, the Company shall provide to each holder of shares of
Series B Preferred Stock notice of such liquidation, dissolution or winding up,
which notice shall (i) be sent at least fifteen (15) days prior to the
termination of the Conversion Rights (or, if the Company obtains lesser notice
thereof, then as promptly as possible after the date that it has obtained notice
thereof) and (ii) state the amount per share of Series B Preferred Stock that
will be paid or distributed on such liquidation, dissolution or winding up, as
the case may be.

 

(b)                                 Mechanics of Voluntary Conversion. The
Voluntary Conversion of Series B Preferred Stock shall be conducted in the
following manner:

 

(i)                                     Holder’s Delivery Requirements. To
convert Series B Preferred Stock into full shares of Common Stock on any date
(the “ Voluntary Conversion Date”), the holder thereof shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 5:00 p.m., New York
time on such date, a copy of a fully executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”), to the Company at (714)
970-1342, Attention: Chief Financial Officer, and (B) surrender to a common
carrier for delivery to the Company as soon as practicable following such
Voluntary Conversion Date the original certificates representing the shares of
Series B Preferred Stock being converted (or an indemnification undertaking with
respect to such shares in the case of their loss, theft or destruction) (the
“Preferred Stock Certificates”) and the originally executed Conversion Notice.

 

(ii)                                  Company’s Response. Upon receipt by the
Company of a facsimile copy of a Conversion Notice, the Company shall
immediately send, via facsimile, a confirmation of receipt of such Conversion
Notice to such holder. Upon receipt by the Company of a copy of the fully
executed Conversion Notice, the Company or its designated transfer agent (the
“Transfer Agent”), as applicable, shall, within three (3) business days
following the date of receipt by the Company of the fully executed Conversion
Notice, use its commercially reasonable best efforts to issue and deliver to the
Depository Trust Company (“DTC”) account on the Holder’s behalf via the Deposit
Withdrawal Agent Commission System (“DWAC”) as specified in the Conversion
Notice, registered in the name of the holder or its designee, the number of
shares of Common Stock to which the holder shall be entitled. Notwithstanding
the foregoing to the contrary, the Company or its Transfer Agent shall only be
obligated to issue and deliver the shares to the DTC on a holder’s behalf via
DWAC if such conversion is in connection with a sale and the Company and the
Transfer Agent are participating in DTC through the DWAC system. If the number
of shares of Preferred Stock represented by the Preferred Stock
Certificate(s) submitted for conversion is greater than the number of shares of
Series B Preferred Stock being converted, then the Company shall, as soon as
practicable and in no event later than five (5) business days after receipt of
the Preferred Stock Certificate(s) and at the Company’s expense, issue and
deliver to the holder a new Preferred Stock Certificate representing the number
of shares of Series B Preferred Stock not converted.

 

(iii)                               Dispute Resolution. In the case of a dispute
as to the arithmetic calculation of the number of shares of Common Stock to be
issued upon conversion, the Company shall cause its Transfer Agent to promptly
issue to the holder the number of shares of Common Stock that is not disputed
and shall submit the arithmetic calculations to the holder via facsimile as soon
as possible, but in no event later than three (3) business days after receipt of
such holder’s Conversion Notice. If such holder and the Company are unable to
agree upon the arithmetic calculation of the number of shares of Common Stock to
be issued upon such conversion within five (5) business days of such disputed
arithmetic calculation being submitted to the holder, then the Company shall
within three (3) business days submit via facsimile the disputed arithmetic
calculation of the number of shares of Common Stock to be issued upon such
conversion to the Company’s independent registered public accounting firm. The
Company shall cause the accountant to perform the calculations and notify the
Company and the holder of the results no later than ten (10) business days from
the time it receives the disputed calculations. Such accountant’s calculation
shall be binding upon all parties absent manifest error. The reasonable expenses
of such accountant in making such determination shall be paid by the Company, in
the event the holder’s calculation was correct, or by the holder, in the event
the Company’s calculation was correct, or equally by the Company and the holder
in the event that neither the Company’s or the holder’s calculation was correct.
The period of time in which the Company is required to effect conversions under
this Certificate of Designation shall be tolled with respect to the subject

 

4

--------------------------------------------------------------------------------


 

conversion pending resolution of any dispute by the Company made in good faith
and in accordance with this Section 5(b)(iii).  In the case of a dispute as to
the holder’s right to have all or a portion of its Preferred Stock redeemed or
the price of such redemption, or a dispute as to the occurrence of a subsequent
issuance or other event which would trigger a reset of the Conversion Price
pursuant to Section 5(e) below or the adjusted value of the Conversion Price,
the Company shall submit the disputed determinations via facsimile within three
(3) business days of receipt, or deemed receipt, of the Conversion Notice or a
notice of redemption pursuant to Section 8 hereof or other event giving rise to
such dispute, as the case may be, to the holder. If the holder and the Company
are unable to agree upon such determination or calculation within five
(5) business days of such disputed determination or arithmetic calculation being
submitted to the holder, then the Company shall, within three (3) business days
submit via facsimile a copy of (a) the disputed agreement or other documentation
of an event or occurrence which the holder believes may trigger a reset of the
Conversion Price, to an independent law firm selected by the Company and
approved by holder or (b) the disputed arithmetic calculation of the Conversion
Price or any redemption price to the Company’s independent registered public
accounting firm. The Company, at the Company’s expense, shall cause the law firm
or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
ten (10) business days from the time it receives the disputed determinations or
calculations.  Such law firm’s or accountant’s determination or calculation, as
the case may be, shall be binding upon all parties absent demonstrable error.
The procedures required by this Section 5(b)(iii) are collectively referred to
herein as the “Dispute Resolution Procedures.”

 

(iv)                              Record Holder. The person or persons entitled
to receive the shares of Common Stock issuable upon a conversion of the Series B
Preferred Stock shall be treated for all purposes as the record holder or
holders of such shares of Common Stock on the Conversion Date.

 

(v)                                 Company’s Failure to Timely Convert. If
within three (3) business days of the Company’s receipt of an executed copy of
the Conversion Notice (so long as the applicable Preferred Stock Certificates
and original Conversion Notice are received by the Company on or before such
third business day) (the “Delivery Date”) and if the Company and the holder are
not engaged in the dispute resolution process described in Section 5(b)(iii), if
the Transfer Agent shall fail to issue and deliver to a holder the number of
shares of Common Stock to which such holder is entitled upon such holder’s
conversion of the Series B Preferred Stock or to issue a new Preferred Stock
Certificate representing the number of shares of Series B Preferred Stock to
which such holder is entitled pursuant to Section 5(b)(ii) (a “Conversion
Failure”), in addition to all other available remedies which such holder may
pursue other than upon the exercise of holder’s Buy-In rights as provided in
Section 5(b)(iv), the Company shall pay additional damages to such holder on
each business day after such third (3rd) business day that such conversion is
not timely effected in an amount equal 0.5% of the product of (A) the sum of the
number of shares of Common Stock not issued to the holder on a timely basis
pursuant to Section 5(b)(ii) and to which such holder is entitled and, in the
event the Company has failed to deliver a Preferred Stock Certificate to the
holder on a timely basis pursuant to Section 5(b)(ii), the number of shares of
Common Stock issuable upon conversion of the shares of Series B Preferred Stock
represented by such Preferred Stock Certificate, as of the last possible date
which the Company could have issued such Preferred Stock Certificate to such
holder without violating Section 5(b)(ii) and (B) the Closing Bid Price (as
defined below) of the Common Stock on the last possible date which the Company
could have issued such Common Stock and such Preferred Stock Certificate, as the
case may be, to such holder without violating Section 5(b)(ii). If the Company
fails to pay the additional damages set forth in this Section 5(b)(v) within
five (5) business days of the date incurred, then such payment shall bear
interest at the rate of 2.0% per month (pro rated for partial months) until such
payments are made. The term “Closing Bid Price” shall mean, for any security as
of any date, the last closing bid price of such security on the Trading Market
on which such security is traded as reported by Bloomberg, or, if no last
closing trade price is reported for such security by Bloomberg, the average of
the bid prices of any market makers for such security as reported in the “pink
sheets” by Pink OTC Markets Inc. If the Closing Bid Price cannot be calculated
for such security on such date on any of the foregoing bases, the Closing Bid
Price of such security on such date shall be the fair market value as mutually
determined by the Company and the holders of a majority of the outstanding
shares of Series B Preferred Stock.  Notwithstanding the foregoing, no
additional damages shall be paid to any holder exercising his Buy-In rights
pursuant to Section 5(b)(iv).

 

(vi)                              Buy-In Rights. In addition to any other rights
available to the holders of Series B Preferred Stock, if the Company fails to
cause its Transfer Agent to transmit to the holder a certificate or certificates
representing the shares of Common Stock issuable upon conversion of the Series B
Preferred Stock on or before the

 

5

--------------------------------------------------------------------------------


 

Delivery Date, and if the Company and the holder are not engaged in the dispute
resolution process described in Section 5(b)(iii), and if after such date the
holder is required by its broker to purchase (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
holder of the shares of Common Stock issuable upon conversion of Series B
Preferred Stock which the holder anticipated receiving upon such conversion (a
“Buy-In”), then the Company shall (1) pay in cash to the holder the amount by
which (x) the holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (A) the number of shares of Common Stock issuable upon conversion
of Series B Preferred Stock that the Company was required to deliver to the
holder in connection with the conversion at issue times (B) the price at which
the sell order giving rise to such purchase obligation was executed, and (2) at
the option of the holder, either reinstate the shares of Series B Preferred
Stock and equivalent number of shares of Common Stock for which such conversion
was not honored or deliver to the holder the number of shares of Common Stock
that would have been issued had the Company timely complied with its conversion
and delivery obligations hereunder. For example, if the holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted conversion of shares of Common Stock with an aggregate sale price
giving rise to such purchase obligation of $10,000, under clause (1) of the
immediately preceding sentence the Company shall be required to pay to the
holder $1,000. The holder shall provide the Company written notice indicating
the amounts payable to the holder in respect of the Buy-In, together with
applicable confirmations and other evidence reasonably requested by the Company.
Nothing herein shall limit a holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing shares of Common
Stock upon conversion of the Series B Preferred Stock as required pursuant to
the terms hereof.

 

(c)                                  Automatic Conversion.  Subject to the terms
of this Section 5 and Section 7, all outstanding shares of Series B Preferred
Stock for which Conversion Notices have not previously been received shall be
automatically converted into that number of shares of Common Stock equal to the
quotient of the Liquidation Preference Amount of the shares of Series B
Preferred Stock being converted divided by the Conversion Price then in effect
as of the date on which the conditions for automatic conversion have been met,
upon the earlier of (i) eighteen (18) months following the Issuance Date or
(ii) the thirtieth (30) consecutive trading day that the Closing Bid Price for
the shares Common Stock equals or exceeds $1.68 (as adjusted for any stock
dividends, combinations or splits with respect to the Common Stock).  The
conversion contemplated by this paragraph shall occur automatically without the
consent of the holder of such shares of Series B Preferred Stock, so long as
(a) there are sufficient shares of Common Stock authorized and reserved for
issuance upon such conversion; and (b) the Company shall not be in default in
any material respect on its covenants and obligations hereunder.  The Company
shall provide the holders of Series B Preferred Stock with twenty (20) days
prior notice of the automatic conversion and request that the holders surrender
their Series B Preferred Stock Certificates in return for certificates for the
number of shares of Common Stock into which such Series B Preferred Stock has
been converted.  If so required by the Company, certificates surrendered for
conversion shall be endorsed or accompanied by written instruments of transfer,
in form satisfactory to the Company, duly executed by the holder.

 

(d)                                 Conversion Price.  The term “Conversion
Price” shall mean the price per share of the Common Stock issuable upon
conversion of the Series B Preferred Stock, which price shall be $0.84, subject
to adjustment under Section 5(e) hereof.

 

(e)                                  Adjustments of Conversion Price.

 

(i)                                     Adjustments for Stock Splits and
Combinations. If the Company shall at any time or from time to time after the
Issuance Date, effect a stock split of the outstanding Common Stock, the
Conversion Price shall be proportionately decreased. If the Company shall at any
time or from time to time after the Issuance Date, combine the outstanding
shares of Common Stock, the Conversion Price shall be proportionately increased.
Any adjustments under this Section 5(e)(i) shall be effective at the close of
business on the date the stock split or combination becomes effective.

 

(ii)                                  Adjustments for Certain Dividends and
Distributions. If the Company shall at any time or from time to time after the
Issuance Date, make or issue or set a record date for the determination of
holders of Common Stock entitled to receive a dividend or other distribution
payable in shares of Common Stock, then, and in each event, the Conversion Price
shall be decreased as of the time of such issuance or, in the event such

 

6

--------------------------------------------------------------------------------


 

record date shall have been fixed, as of the close of business on such record
date, by multiplying the Conversion Price then in effect by a fraction:

 

(1)                                  the numerator of which shall be the total
number of shares of Common Stock issued and outstanding immediately prior to the
time of such issuance or the close of business on such record date; and

 

(2)                                  the denominator of which shall be the total
number of shares of Common Stock issued and outstanding immediately prior to the
time of such issuance or the close of business on such record date plus the
number of shares of Common Stock issuable in payment of such dividend or
distribution.

 

Notwithstanding the foregoing, an adjustment shall not be made if the holders of
Series B Preferred Stock receive (i) a dividend or other distribution of shares
of Common Stock in a number equal to the number of shares of Common Stock as
they would have received if all outstanding shares of Series B Preferred Stock
had been converted into Common Stock on the date of such event or (ii) a
dividend or other distribution of shares of Series B Preferred Stock which are
convertible, as of the date of such event, into such number of shares of Common
Stock as is equal to the number of additional shares of Common Stock being
issued with respect to each share of Common Stock in such dividend or
distribution.

 

(iii)                               Adjustment for Other Dividends and
Distributions. If the Company shall at any time or from time to time after the
Issuance Date, make or issue or set a record date for the determination of
holders of Common Stock entitled to receive a dividend or other distribution
payable in securities of the Company other than shares of Common Stock, then,
and in each event, an appropriate revision to the applicable Conversion Price
shall be made and provision shall be made (by adjustments of the Conversion
Price or otherwise) so that the holders of Series B Preferred Stock shall
receive upon conversion thereof, in addition to the number of shares of Common
Stock receivable thereon, the number of securities of the Company which they
would have received had their Series B Preferred Stock been converted into
Common Stock on the date of such event and had thereafter, during the period
from the date of such event to and including the Conversion Date, retained such
securities (together with any distributions payable thereon during such period),
giving application to all adjustments called for during such period under this
Section 5(e)(iii) with respect to the rights of the holders of the Series B
Preferred Stock; provided, however, that if such record date shall have been
fixed and such dividend is not fully paid or if such distribution is not fully
made on the date fixed therefor, the Conversion Price shall be adjusted pursuant
to this paragraph as of the time of actual payment of such dividends or
distributions; and provided further, however, that no such adjustment shall be
made if the holders of Series B Preferred Stock receive (i) a dividend or other
distribution of shares of Common Stock in a number equal to the number of shares
of Common Stock as they would have received if all outstanding shares of
Series B Preferred Stock had been converted into Common Stock on the date of
such event or (ii) a dividend or other distribution of shares of Series B
Preferred Stock which are convertible, as of the date of such event, into such
number of shares of Common Stock as is equal to the number of additional shares
of Common Stock being issued with respect to each share of Common Stock in such
dividend or distribution.

 

(iv)                              Adjustments for Reclassification, Exchange or
Substitution. If the Common Stock issuable upon conversion of the Series B
Preferred Stock at any time or from time to time after the Issuance Date shall
be changed to the same or different number of shares of any class or classes of
stock, whether by reclassification, exchange, substitution or otherwise (other
than by way of a stock split or combination of shares or stock dividends
provided for in Sections 5(e)(i), (ii) and (iii), or a reorganization, merger,
consolidation, or sale of assets provided for in Section 5(e)(v)), then, and in
each event, an appropriate revision to the Conversion Price shall be made and
provisions shall be made (by adjustments of the Conversion Price or otherwise)
so that the holder of each share of Series B Preferred Stock shall have the
right thereafter to convert such share of Series B Preferred Stock into the kind
and amount of shares of stock and other securities receivable upon
reclassification, exchange, substitution or other change, by holders of the
number of shares of Common Stock into which such share of Series B Preferred
Stock might have been converted immediately prior to such reclassification,
exchange, substitution or other change, all subject to further adjustment as
provided herein.

 

(v)                                 Adjustments for Reorganization, Merger,
Consolidation or Sales of Assets. If at any time or from time to time after the
Issuance Date there shall be a capital reorganization of the Company (other than
by way of a stock split or combination of shares or stock dividends or
distributions provided for in Section 

 

7

--------------------------------------------------------------------------------


 

5(e)(i), (ii) and (iii), or a reclassification, exchange or substitution of
shares provided for in Section 5(e)(iv)), or a merger or consolidation of the
Company with or into another corporation where the holders of outstanding voting
securities prior to such merger or consolidation do not own over 50% of the
outstanding voting securities of the merged or consolidated entity, immediately
after such merger or consolidation, or the sale of all or substantially all of
the Company’s properties or assets to any other person (an “Organic Change”),
then as a part of such Organic Change an appropriate revision to the Conversion
Price shall be made if necessary and provision shall be made if necessary (by
adjustments of the Conversion Price or otherwise) so that the holder of each
share of Series B Preferred Stock shall have the right thereafter to convert
such share of Series B Preferred Stock into the kind and amount of shares of
stock and other securities or property of the Company or any successor
corporation resulting from Organic Change. In any such case, appropriate
adjustment shall be made in the application of the provisions of this
Section 5(e)(v) with respect to the rights of the holders of the Series B
Preferred Stock after the Organic Change to the end that the provisions of this
Section 5(e)(v) (including any adjustment in the Conversion Price then in effect
and the number of shares of stock or other securities deliverable upon
conversion of the Series B Preferred Stock) shall be applied after that event in
as nearly an equivalent manner as may be practicable.

 

(vi)                              Adjustments for Issuance of Additional Shares
of Common Stock. If at any time or from time to time after the Issuance Date, in
the event the Company shall issue or sell any additional shares of Common Stock
(otherwise than as provided in the foregoing subsections (i) through (v) of this
Section 5(e) or pursuant to (a) any securities convertible into or exchangeable
for, directly or indirectly, Common Stock (“Convertible Securities”), other than
the Series B Preferred Stock, or (b) any rights or warrants or options to
purchase any such Common Stock or Convertible Securities (collectively, the
“Common Stock Equivalents”) (hereafter defined) granted or issued on or prior to
the Issuance Date, so long as the conversion or exercise price in such
securities is not amended to lower such price and/or such securities are not
amended in a manner that would adversely affect the holders) (the “Additional
Shares of Common Stock”), at a price per share less than the Conversion Price,
or without consideration, the Conversion Price then in effect upon each such
issuance shall be adjusted to that price (rounded to the nearest cent)
determined by multiplying the Conversion Price by a fraction:

 

(1)                                  the numerator of which shall be equal to
the sum of (A) the number of shares of Common Stock outstanding immediately
prior to the issuance of such Additional Shares of Common Stock plus (B) the
number of shares of Common Stock (rounded to the nearest whole share) which the
aggregate consideration for the total number of such Additional Shares of Common
Stock so issued would purchase at a price per share equal to the then Conversion
Price, and

 

(2)                                  the denominator of which shall be equal to
the number of shares of Common Stock outstanding immediately after the issuance
of such Additional Shares of Common Stock;

 

No adjustment of the number of shares of Common Stock shall be made under
Section 5(e)(vi) upon the issuance of any Additional Shares of Common Stock
which are issued pursuant to the exercise of any warrants or other subscription
or purchase rights or pursuant to the exercise of any conversion or exchange
rights in any Common Stock Equivalents (as defined below), if any such
adjustment shall previously have been made upon the issuance of such warrants or
other rights or upon the issuance of such Common Stock Equivalents (or upon the
issuance of any warrant or other rights therefor) pursuant to Section 5(e).

 

(vii)                           Record Date. In case the Company shall take
record of the holders of its Common Stock or any other Preferred Stock for the
purpose of entitling them to subscribe for or purchase Common Stock or
Convertible Securities, then the date of the issue or sale of the shares of
Common Stock shall be deemed to be such record date.

 

(viii)                        Certain Issues Excepted. Anything herein to the
contrary notwithstanding, the Company shall not be required to make any
adjustment to the Conversion Price upon (i) securities issued (other than for
cash) in connection with a merger, acquisition, or consolidation,
(ii) securities issued pursuant to the conversion or exercise of convertible or
exercisable securities issued or outstanding on or prior to the date hereof (so
long as the conversion or exercise price in such securities are not amended to
lower such price and/or adversely affect the holders), (iii) securities issued
in connection with bona fide strategic license agreements, other partnering
arrangements or investor relations so long as such issuances are not for the
purpose of raising capital, (iv) Common Stock issued or the issuance or grants
of options to purchase Common Stock pursuant to the Issuer’s stock option

 

8

--------------------------------------------------------------------------------


 

plans and employee stock purchase plans that are duly approved by the Company’s
Board of Directors (or a committee thereof), (v) Common Stock issued as payment
of dividends that may be declared on the Series B Preferred Stock or any series
of Preferred Stock that ranks pari passu with the Series B Preferred Stock and
(vi) any warrants issued to the placement agent (or underwriter) and its
designees for transactions approved by the Company’s Board of Directors.

 

(f)                                    No Impairment. The Company shall not, by
amendment of its Articles of Incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Company, but will at all times in good faith assist in the carrying out of all
the provisions of this Section 5 and in the taking of all such action as may be
necessary or appropriate in order to protect the Conversion Rights of the
holders of the Series B Preferred Stock against impairment. In the event a
holder shall elect to convert any shares of Series B Preferred Stock as provided
herein, the Company cannot refuse conversion based on any claim that such holder
or any one associated or affiliated with such holder has been engaged in any
violation of law, unless (i) an order from the Securities and Exchange
Commission prohibiting such conversion or (ii) an injunction from a court, on
notice, restraining and/or enjoining conversion of all or of said shares of
Series B Preferred Stock shall have been issued and the Company posts a surety
bond for the benefit of such holder in an amount equal to 120% of the
Liquidation Preference Amount of the Series B Preferred Stock such holder has
elected to convert, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to such holder in the event it obtains judgment.

 

(g)                                 Certificates as to Adjustments. Upon
occurrence of each adjustment or readjustment of the Conversion Price or number
of shares of Common Stock issuable upon conversion of the Series B Preferred
Stock pursuant to this Section 5, the Company at its expense shall promptly
compute such adjustment or readjustment in accordance with the terms hereof and
furnish to each holder of such Series B Preferred Stock a certificate setting
forth such adjustment and readjustment, showing in detail the facts upon which
such adjustment or readjustment is based. The Company shall, upon written
request of the holder of such affected Series B Preferred Stock, at any time,
furnish or cause to be furnished to such holder a like certificate setting forth
such adjustments and readjustments, the Conversion Price in effect at the time,
and the number of shares of Common Stock and the amount, if any, of other
securities or property which at the time would be received upon the conversion
of a share of such Series B Preferred Stock. Notwithstanding the foregoing, the
Company shall not be obligated to deliver a certificate unless such certificate
would reflect an increase or decrease of at least one percent of such adjusted
amount.

 

(h)                                 Issue Taxes. The Company shall pay any and
all issue and other taxes, excluding federal, state or local income taxes, that
may be payable in respect of any issue or delivery of shares of Common Stock on
conversion of shares of Series B Preferred Stock pursuant hereto; provided,
however, that the Company shall not be obligated to pay any transfer taxes
resulting from any transfer requested by any holder in connection with any such
conversion.

 

(i)                                     Notices. All notices and other
communications hereunder shall be in writing and shall be deemed given if
delivered personally or by facsimile or e-mail or three (3) business days
following being mailed by certified or registered mail, postage prepaid,
return-receipt requested, addressed to the holder of record at its address
appearing on the books of the Company. The Company will give written notice to
each holder of Series B Preferred Stock at least twenty (20) days prior to the
date on which the Company closes its books or takes a record (I) with respect to
any dividend or distribution upon the Common Stock, (II) with respect to any pro
rata subscription offer to holders of Common Stock or (III) for determining
rights to vote with respect to any Organic Change, dissolution, liquidation or
winding-up and in no event shall such notice be provided to such holder prior to
such information being made known to the public. The Company will also give
written notice to each holder of Series B Preferred Stock at least twenty (20)
days prior to the date on which any Organic Change, dissolution, liquidation or
winding-up will take place and in no event shall such notice be provided to such
holder prior to such information being made known to the public.

 

(j)                                     Fractional Shares. No fractional shares
of Common Stock shall be issued upon conversion of the Series B Preferred Stock.
In lieu of any fractional shares to which the holder would otherwise be

 

9

--------------------------------------------------------------------------------


 

entitled, the Company shall round the number of shares to be issued upon
conversion up to the nearest whole number of shares.

 

(k)                                  Reservation of Common Stock. The Company
shall, so long as any shares of Series B Preferred Stock are outstanding,
reserve and keep available out of its authorized and unissued Common Stock,
solely for the purpose of effecting the conversion of the Series B Preferred
Stock, such number of shares of Common Stock equal to at least one hundred
percent (100%) of the aggregate number of shares of Common Stock as shall from
time to time be sufficient to effect the conversion of all of the Series B
Preferred Stock then outstanding. The initial number of shares of Common Stock
reserved for conversions of the Series B Preferred Stock and any increase in the
number of shares so reserved shall be allocated pro rata among the holders of
the Series B Preferred Stock based on the number of shares of Series B Preferred
Stock held by each holder of record at the time of issuance of the Series B
Preferred Stock or increase in the number of reserved shares, as the case may
be. In the event a holder shall sell or otherwise transfer any of such holder’s
shares of Series B Preferred Stock, each transferee shall be allocated a pro
rata portion of the number of reserved shares of Common Stock reserved for such
transferor. Any shares of Common Stock reserved and which remain allocated to
any person or entity which does not hold any shares of Series B Preferred Stock
shall be allocated to the remaining holders of Series B Preferred Stock, pro
rata based on the number of shares of Series B Preferred Stock then held by such
holder.

 

(l)                                     Retirement of Series B Preferred Stock.
Conversion of Series B Preferred Stock shall be deemed to have been effected on
the Conversion Date. Upon conversion of only a portion of the number of shares
of Series B Preferred Stock represented by a certificate surrendered for
conversion, the Company shall issue and deliver to such holder at the expense of
the Company, a new certificate covering the number of shares of Series B
Preferred Stock representing the unconverted portion of the certificate so
surrendered as required by Section 5(b)(ii).

 

(m)                               Regulatory Compliance. If any shares of Common
Stock to be reserved for the purpose of conversion of Series B Preferred Stock
require registration or listing with or approval of any governmental authority,
stock exchange or other regulatory body under any federal or state law or
regulation or otherwise before such shares may be validly issued or delivered
upon conversion, the Company shall, at its sole cost and expense, in good faith
and as expeditiously as possible, endeavor to secure such registration, listing
or approval, as the case may be.

 

6.                                       No Preemptive Rights. No holder of the
Series B Preferred Stock shall be entitled to rights to subscribe for, purchase
or receive any part of any new or additional shares of any class, whether now or
hereinafter authorized, or of bonds or debentures, or other evidences of
indebtedness convertible into or exchangeable for shares of any class, but all
such new or additional shares of any class, or any bond, debentures or other
evidences of indebtedness convertible into or exchangeable for shares, may be
issued and disposed of by the Board of Directors on such terms and for such
consideration (to the extent permitted by law), and to such person or persons as
the Board of Directors in their absolute discretion may deem advisable.

 

7.                                       Conversion Restriction. Notwithstanding
anything to the contrary set forth in Section 5 of this Certificate of
Designation, at no time may a holder of shares of Series B Preferred Stock
convert shares of the Series B Preferred Stock if the number of shares of Common
Stock to be issued pursuant to such conversion would cause the number of shares
of Common Stock owned by such holder and its affiliates at such time to exceed,
when aggregated with all other shares of Common Stock owned by such holder and
its affiliates at such time, the number of shares of Common Stock which would
result in such holder and its affiliates beneficially owning (as determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and the rules thereunder) in excess of 9.99% of the then issued and
outstanding shares of Common Stock outstanding at such time; provided, however,
that upon a holder of Series B Preferred Stock providing the Company with
sixty-one (61) days notice (pursuant to Section 5(i) hereof) (the “Waiver
Notice”) that such holder would like to waive Section 7 of this Certificate of
Designation with regard to any or all shares of Common Stock issuable upon
conversion of Series B Preferred Stock, this Section 7 shall be of no force or
effect with regard to those shares of Series B Preferred Stock referenced in the
Waiver Notice.  Each holder of shares of Series B Preferred Stock agrees to
provide the Company with a certificate of beneficial ownership within five
(5) days of the request thereof.

 

8.                                       Redemption.  The Series B Preferred
Stock shall be redeemed by the Company as provided below, at the option of the
holder, upon the occurrence of a Major Transaction or a Triggering Event, as
follows:

 

10

--------------------------------------------------------------------------------


 

(a)                                  Redemption Option Upon Major Transaction or
Triggering Event. In addition to all other rights of the holders of Series B
Preferred Stock contained herein, simultaneous with the occurrence of a Major
Transaction (as defined below) or a Triggering Event (as defined below), each
holder of Series B Preferred Stock shall have the right, at such holder’s
option, to require the Company to redeem all or a portion of such holder’s
shares of Series B Preferred Stock at a price per share of Series B Preferred
Stock equal to one hundred percent (100%) of the Liquidation Preference Amount,
plus any accrued but unpaid dividends (the “Redemption Price”).

 

(b)                                 “Major Transaction”. A “Major Transaction”
shall be deemed to have occurred at such time as any of the following events:

 

(i)                                     the consolidation, merger or other
business combination of the Company with or into another Person (other than
(A) pursuant to a migratory merger effected solely for the purpose of changing
the jurisdiction of incorporation of the Company or (B) a consolidation, merger
or other business combination in which holders of the Company’s voting power
immediately prior to the transaction continue after the transaction to hold,
directly or indirectly, the voting power of the surviving entity or entities
necessary to elect a majority of the members of the board of directors (or their
equivalent if other than a corporation) of such entity or entities).

 

(ii)                                  the sale or transfer of more than 50% of
the Company’s assets other than inventory in the ordinary course of business in
one or a related series of transactions; or

 

(iii)                               closing of a purchase, tender or exchange
offer made to the holders of more than fifty percent (50%) of the outstanding
shares of Common Stock in which more than fifty percent (50%) of the outstanding
shares of Common Stock were tendered and accepted.

 

(c)                                  “Triggering Event”. A “Triggering Event”
shall be deemed to have occurred at such time as any of the following events:

 

(i)                                     following the Issuance Date, the Company
fails to utilize its best efforts to maintain a listing on at least one of, the
OTC Bulletin Board, the OTCQX, the Nasdaq Global Select Market, Nasdaq Global
Market, the Nasdaq Capital Market, the New York Stock Exchange, Inc., the
American Stock Exchange, Inc. or any successor to any of the foregoing trading
markets or exchanges.

 

(ii)                                  the Company’s failure to comply with a
Conversion Notice tendered in accordance with the provisions of this Certificate
of Designation within ten (10) business days after the receipt by the Company of
the Conversion Notice and the Preferred Stock Certificates; or

 

(iii)                               following the Issuance Date, the Company
files a Form 15 with the Securities and Exchange Commission with respect to or
otherwise deregisters its shares of Common Stock and as a result such shares of
Common Stock are no longer publicly tradeable or quotable; or

 

(iv)                              following the Issuance Date, the Company
consummates a “going private” transaction and as a result the Common Stock is no
longer registered under Sections 12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended; or

 

(v)                                 the Company redeems any Junior Stock other
than the Series A Preferred Stock and/or any stock repurchased (on a set-off
basis without any cash outlay by the Company other than to the Internal Revenue
Service) in connection with the payment of withholding taxes associated with
equity compensation incentives or any other de minimus redemptions;

 

(vi)                              the occurrence of a Bankruptcy Event
(“Bankruptcy Event” means (A) the Company or any of its “significant
subsidiaries” (as that term is defined in Rule 1-02 of Regulation S-X) pursuant
to or under or within the meaning of any bankruptcy code: (i) commences a
voluntary case or proceeding; (ii) consents to the entry of an order for relief
against it in an involuntary case or proceeding; (iii) consents to the
appointment of a Custodian of it or for all or substantially all of its
property; or (iv) makes a general assignment for the benefit of its creditors;
or (B) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Code that: (i) is

 

11

--------------------------------------------------------------------------------


 

for relief against the Company or any of its subsidiaries in an involuntary case
or proceeding; (ii) appoints a Custodian of the Company or any of its
subsidiaries for all or substantially all of their properties taken as a whole;
or (iii) orders the liquidation of the Company or any of its subsidiaries; and
in each case the order or decree remains unstayed and in effect for 60 days.);
or

 

(vii)                           the Company breaches in any material respect any
covenant in this Certificate of Designation; provided, however, that in the case
of a breach of a negative covenant as specified in Section 9 below which is
curable, such breach shall not be deemed a Triggering Event for purposes hereof
if the Company (x) cures the breach within a period of ten (10) business days or
(y) if such curable breach is not curable within such 10-day period, commences a
cure within such 10-day period and thereafter diligently and in good faith
continues to effectuate such cure and such cure is fully effectuated within
thirty (30) calendar days of such breach.

 

9.                                       Negative Covenants. For so long as
10,000,000 shares (as adjusted for any stock dividends, combinations, or splits
with respect to such shares) of the Series B Preferred Stock remain outstanding,
without the consent of the holders owning of record a not less than 50% of the
shares of Series B Preferred Stock then outstanding, this Company will not and
will not permit any of its Subsidiaries to directly or indirectly:

 

(a)                                  amend its Articles of Incorporation, bylaws
or other charter documents so as to materially and adversely affect any rights
of any Holder; provided, however, that any creation and issuance of another
series of Junior Stock shall not be deemed to adversely affect such rights,
preferences, privileges or voting powers;

 

(b)                                 designate any class or series of capital
stock having any rights or preferences senior to the rights and preferences of
the Series B Preferred Stock;

 

(c)                                  repay, repurchase or offer to repay,
repurchase or otherwise acquire more than a de minimis number of shares of its
Common Stock or Common Stock equivalents or any other Junior Stock other than to
the extent permitted or required hereunder and other than any stock repurchased
(on a set-off basis without any cash outlay by the Company other than to the
Internal Revenue Service) in connection with the payment of withholding taxes
associated with equity compensation incentives;

 

(d)                                 enter into any agreement with respect to any
of the foregoing; or

 

(e)                                  issue any variable priced equity securities
or any variable priced equity linked securities.

 

10.                                 Inability to Fully Convert.

 

(a)                                  Holder’s Option if Company Cannot Fully
Convert. If a holder is then entitled under the terms of this Certificate of
Designation to convert shares of its Series B Preferred Stock, upon the
Company’s receipt of a Conversion Notice, the Company cannot issue shares of
Common Stock for any reason, including, without limitation, because the Company
(y) does not have a sufficient number of shares of Common Stock authorized and
available, (Z) is otherwise prohibited by applicable law or by the rules or
regulations of any stock exchange, interdealer quotation system or other
self-regulatory organization with jurisdiction over the Company or its
securities from issuing all of the Common Stock which is to be issued to a
holder of Series B Preferred Stock pursuant to a Conversion Notice, then the
Company shall issue as many shares of Common Stock as it is able to issue in
accordance with such holder’s Conversion Notice and pursuant to
Section 5(b)(ii) above and, with respect to the unconverted Series B Preferred
Stock, the holder, solely at such holder’s option, can elect, within five
(5) business days after receipt of notice from the Company thereof to:

 

(i)                                     require the Company to issue restricted
shares of Common Stock in accordance with such holder’s Conversion Notice and
pursuant to Section 5(b)(ii) above; or

 

(ii)                                  exercise its Buy-In rights pursuant to and
in accordance with the terms and provisions of Section 5(b)(vi) hereof.

 

12

--------------------------------------------------------------------------------


 

(b)                                 Mechanics of Fulfilling Holder’s Election.
The Company shall immediately send via facsimile to a holder of Series B
Preferred Stock, upon receipt of a facsimile copy of a Conversion Notice from
such holder which cannot be fully satisfied as described in Section 10(a) above,
a notice of the Company’s inability to fully satisfy such holder’s Conversion
Notice (the “Inability to Fully Convert Notice”). Such Inability to Fully
Convert Notice shall indicate (i) the reason why the Company is unable to fully
satisfy such holder’s Conversion Notice and (ii) the number of Series B
Preferred Stock which cannot be converted. Such holder shall notify the Company
of its election pursuant to Section 10(a) above by delivering written notice via
facsimile to the Company (“Notice in Response to Inability to Convert”).

 

(c)                                  Pro-rata Conversion. In the event the
Company receives a Conversion Notice from more than one holder of Series B
Preferred Stock on the same day and the Company can convert some, but not all,
of the Series B Preferred Stock pursuant to this Section 10, the Company shall
convert from each holder of Series B Preferred Stock electing to have Series B
Preferred Stock converted at such time an amount equal to such holder’s pro-rata
amount, based on the number shares of Series B Preferred Stock held by such
holder relative to the number of shares of Series B Preferred Stock held by all
holders submitting shares for conversion.

 

11.                                 Vote to Change the Terms of or Issue
Preferred Stock. The affirmative vote at a meeting duly called for such purpose
or the written consent without a meeting, of the holders of not less than fifty
percent (50%) of the then outstanding shares of Series B Preferred Stock (in
addition to any other corporate approvals then required to effect such action),
shall be required (a) for any change to this Certificate of Designation or the
Company’s Articles of Incorporation which would amend, alter, change or repeal
any of the powers, designations, preferences and rights of the Series B
Preferred Stock or (b) for the issuance of shares of Series B Preferred Stock
after the Issuance Date.

 

12.                                 Lost or Stolen Certificates. Upon receipt by
the Company of evidence satisfactory to the Company of the loss, theft,
destruction or mutilation of any Preferred Stock Certificates representing the
shares of Series B Preferred Stock, and, in the case of loss, theft or
destruction, of any indemnification undertaking by the holder to the Company
and, in the case of mutilation, upon surrender and cancellation of the Preferred
Stock Certificate(s), the Company shall execute and deliver new preferred stock
certificate(s) of like tenor and date; provided, however, the Company shall not
be obligated to re-issue Preferred Stock Certificates if the holder
contemporaneously requests the Company to convert such shares of Series B
Preferred Stock into Common Stock.

 

13.                                 Remedies, Characterizations, Other
Obligations, Breaches and Injunctive Relief. The remedies provided in this
Certificate of Designation shall be cumulative and in addition to all other
remedies available under this Certificate of Designation, at law or in equity
(including a decree of specific performance and/or other injunctive relief), no
remedy contained herein shall be deemed a waiver of compliance with the
provisions giving rise to such remedy and nothing herein shall limit a holder’s
right to pursue actual damages for any failure by the Company to comply with the
terms of this Certificate of Designation. Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the holder thereof and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof). The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the holders of
the Series B Preferred Stock and that the remedy at law for any such breach may
be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the holders of the Series B Preferred Stock shall
be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

 

14.                                 Specific Shall Not Limit General;
Construction. No specific provision contained in this Certificate of Designation
shall limit or modify any more general provision contained herein. This
Certificate of Designation shall be deemed to be jointly drafted by the Company
and all initial purchasers of the Series B Preferred Stock and shall not be
construed against any person as the drafter hereof.

 

15.                                 Failure or Indulgence Not Waiver. No failure
or delay on the part of a holder of Series B Preferred Stock in the exercise of
any power, right or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and subscribed this Certificate
and does affirm the foregoing as true this •th day of                     ,
2008.

 

HEALTHAXIS INC.

 

 

By:

/s/

 

 

 

 

Name:

 

 

Title:

 

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT I

 

HEALTHAXIS INC.

CONVERSION NOTICE

 

Reference is made to the Certificate of Designation of the Relative Rights and
Preferences of the Series B Preferred Stock of HealthAxis Inc. (the “Certificate
of Designation”). In accordance with and pursuant to the Certificate of
Designation, the undersigned hereby elects to convert the number of shares of
Series B Preferred Stock, par value $1.00 per share (the “Preferred Shares”), of
HealthAxis Inc., a Pennsylvania corporation (the “Company”), indicated below
into shares of Common Stock, par value $0.10 per share (the “Common Stock”), of
the Company, by tendering the stock certificate(s) representing the share(s) of
Preferred Shares specified below as of the date specified below.

 

Date of Conversion:

 

 

 

Number of Preferred Shares to be converted:

 

 

 

Stock certificate no(s). of Preferred Shares to be converted:

 

 

 

Please confirm the following information:

 

Conversion Price:

 

 

 

Number of shares of Common Stock to be issued:

 

 

 

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion:

 

 

Please issue the Common Stock into which the Preferred Shares are being
converted and, if applicable, any check drawn on an account of the Company in
the following name and to the following address:

 

Issue to:

 

 

 

 

 

 

 

 

 

Facsimile Number:

 

 

 

Authorization:

 

 

 

By:

 

 

 

Title:

 

 

 

Dated:

 

15

--------------------------------------------------------------------------------